
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

--------------------------------------------------------------------------------




Table of Contents


Article


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

I   Classes of Business Reinsured   1 II   Commencement and Termination   1 III
  Territory (BRMA 51A)   2 IV   Exclusions   2 V   Retention and Limit   3 VI  
Reinstatement   3 VII   Definitions   4 VIII   Other Reinsurance   5 IX   Loss
Occurrence   5 X   Loss Notices and Settlements   7 XI   Salvage and Subrogation
  8 XII   Reinsurance Premium   8 XIII   Late Payments   8 XIV   Offset (BRMA
36C)   9 XV   Access to Records (BRMA 1D)   10 XVI   Net Retained Lines (BRMA
32E)   10 XVII   Liability of the Reinsurer   10 XVIII   Errors and Omissions
(BRMA 14F)   10 XIX   Currency (BRMA 12A)   10 XX   Taxes (BRMA 50B)   10 XXI  
FederaI Excise Tax   11 XXII   Unauthorized Reinsurers   11 XXIII   Insolvency  
12 XXIV   Arbitration   12 XXV   Service of Suit (BRMA 49C)   13 XXVI  
Governing Law   13 XXVII   Agency Agreement   14 XXVIII   Severability (BRMA
72E)   14 XXIX   Intermediary (BRMA 23A)   14     Schedule A    

--------------------------------------------------------------------------------



Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts
(hereinafter referred to collectively as the "Company")

by
The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")

Article I—Classes of Business Reinsured

        By this Contract the Reinsurer agrees to reinsure the excess liability
which may accrue to the Company under its policies, contracts and binders of
insurance or reinsurance (hereinafter called "policies") in force on the
effective date hereof or issued or renewed on or after that date, and classified
by the Company as Fire, Allied Lines, Homeowners Multiple Peril (Section I
only), Commercial Multiple Peril (Section I only), Inland Marine and Automobile
Physical Damage (not to include Collision coverage) business, subject to the
terms, conditions and limitations set forth herein and in Schedule A attached to
and forming part of this Contract.

Article II—Commencement and Termination

A.This Contract shall become effective at 12:01 a.m., Eastern Standard Time,
January 1, 2007, with respect to losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until
12:01 a.m., Eastern Standard Time, January 1, 2008.

B.Notwithstanding the provisions of paragraph A above, the Company may terminate
a Subscribing Reinsurer's percentage share in this Contract at any time by
giving written notice to the Subscribing Reinsurer in the event any of the
following circumstances occur:

1.The Subscribing Reinsurer's policyholders' surplus at the inception of this
Contract has been reduced by more than 20.0% of the amount of surplus 12 months
prior to that date; or

2.The Subscribing Reinsurer's policyholders' surplus at any time during the term
of this Contract has been reduced by more than 20.0% of the amount of surplus at
the date of the Subscribing Reinsurer's most recent financial statement filed
with regulatory authorities and available to the public as of the inception of
this Contract; or

3.The Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
below A-and/or Standard & Poor's rating has been assigned or downgraded below
BBB+; or

4.The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other company, corporation or individual(s) not controlling the Subscribing
Reinsurer's operations previously; or

5.A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

1

--------------------------------------------------------------------------------



6.The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

7.The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or

8.The Subscribing Reinsurer has ceased assuming new and renewal property treaty
reinsurance business.



C.If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

Article III—Territory (BRMA 51A)

        The territorial limits of this Contract shall be identical with those of
the Company's policies.

Article IV—Exclusions

        This Contract does not apply to and specifically excludes the following:

1.Loss or damage occasioned by war, invasion, hostilities, acts of foreign
enemies, civil war, rebellion, insurrection, military or usurped power, martial
law or confiscation by order of any government or public authority, but not
excluding loss or damage which would be covered under a standard form of policy
containing a standard war exclusion clause.

2.Nuclear risks as defined in the "Nuclear Incident Exclusion Clause—Physical
Damage—Reinsurance" attached to and forming part of this Contract.

3.Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas; but this
exclusion shall not apply to FAIR Plans or to SIR Pool, Franklin Pool, Coastal
Pools, Beach Plans or similar plans, however styled. It is understood and
agreed, however, that this reinsurance does not include any increase in
liability to the Company resulting from (a) the inability of any other
participant in a FAIR Plan, SIR Pool, Franklin Pool, Coastal Pool, Beach Plan or
similar plan to meet its liability, or (b) any claim against such a FAIR Plan,
SIR Pool, Franklin Pool, Coastal Pool, Beach Plan or similar plan, or any
participant therein, including the Company, whether by way of subrogation or
otherwise, brought by or on behalf of any insolvency fund.

4.Financial guarantee and insolvency.

5.Third party liability.

6.All classes of business not specifically listed in the Classes of Business
Reinsured Article.

7.Reinsurance assumed, except pro rata local agency reinsurance on specific
risks.

8.Ex-gratia payments.

9.Risks excluded under the provisions of the "Total Insured Value Clause"
attached to and forming part of this Contract.

2

--------------------------------------------------------------------------------



10.All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. "Insolvency fund" includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

11.Loss or liability excluded under the "Terrorism Exclusion Clause" attached to
and forming part of this Contract

12.Loss and/or damage and/or costs and/or expenses arising from Seepage and/or
Pollution and/or Contamination, other than contamination from Smoke Damage.
Nevertheless, this exclusion does not preclude any payment of the cost of the
removal of debris of property damaged by a loss otherwise covered hereunder, but
subject always to a limit of 25.0% of the Company's property loss under the
original policy.

Article V—Retention and Limit

A.As respects each excess layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
ultimate net loss, shown as "Company's Retention" for that excess layer in
Schedule A attached hereto, arising out of each loss occurrence. The Reinsurer
shall then be liable, as respects each excess layer, for the amount by which
such ultimate net loss exceeds the Company's applicable retention, but the
liability of the Reinsurer under each excess layer shall not exceed the amount,
shown as "Reinsurer's Per Occurrence Limit" for that excess layer in Schedule A
attached hereto, as respects anyone loss occurrence.

B.No claim shall be made under any excess layer of coverage provided by this
Contract in anyone loss occurrence unless at least two risks insured or
reinsured by the Company are involved in such loss occurrence. For purposes
hereof, the Company shall be the sole judge of what constitutes "one risk."

C.As respects the Second and Third Excess Layer, the Company shall retain at
least a 15.0% part of 100% share in the interests and liabilities of the
"Reinsurer" hereunder.

D.As respects the Fourth Excess Layer, the Company shall retain at least a 50.0%
part of 100% share in the interests and liabilities of the "Reinsurer"
hereunder.

Article VI—Reinstatement

A.In the event all or any portion of the reinsurance under any excess layer of
reinsurance coverage provided by this Contract is exhausted by loss, the amount
so exhausted shall be reinstated immediately from the time the loss occurrence
commences hereon. For each amount so reinstated the Company agrees to pay
additional premium equal to the product of the following:

1.The percentage of the occurrence limit for the excess layer reinstated (based
on the loss paid by the Reinsurer under that excess layer); times

2.The earned reinsurance premium for the excess layer reinstated for the term of
this Contract (exclusive of reinstatement premium).

B.Whenever the Company requests payment by the Reinsurer of any loss under any
excess layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the

3

--------------------------------------------------------------------------------



term of this Contract has not been finally determined as of the date of any such
statement, the calculation of reinstatement premium due for that excess layer
shall be based on the annual deposit premium for that excess layer and shall be
readjusted when the earned reinsurance premium for that excess layer for the
term of this Contract has been finally determined. Any reinstatement premium
shown to be due the Reinsurer for any excess layer as reflected by any such
statement (less prior payments, if any, for that excess layer) shall be payable
by the Company concurrently with payment by the Reinsurer of the requested loss
for that excess layer. Any return reinstatement premium shown to be due the
Company shall be remitted by the Reinsurer as promptly as possible after receipt
and verification of the Company's statement.

C.Notwithstanding anything stated herein, the liability of the Reinsurer under
any excess layer of reinsurance coverage provided by this Contract shall not
exceed either of the following:

1.The amount, shown as "Reinsurer's Per Occurrence Limit" for that excess layer
in Schedule A attached hereto, as respects loss or losses arising out of anyone
loss occurrence; or

2.The amount, shown as "Reinsurer's Annual Limit" for that excess layer in
Schedule A attached hereto, in all during the term of this Contract.

Article VII—Definitions

A."Ultimate net loss" as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and all loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company's ultimate net loss has been ascertained.

B."Loss in excess of policy limits" and "extra contractual obligations" as used
herein shall be defined as follows:

1."Loss in excess of policy limits" shall mean 80.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company's policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company's alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of an action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.

2."Extra contractual obligations" shall mean 80.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company's alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

The amount included in ultimate net loss for anyone loss occurrence as respects
loss in excess of policy limits and extra contractual obligations shall not
exceed 25.0% of the Company's indemnity loss hereunder arising out of that loss
occurrence.

4

--------------------------------------------------------------------------------



Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

C."Loss adjustment expense" as used herein shall mean expenses assignable to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to, interest on judgments, expenses of outside adjusters, and
declaratory judgment expenses or other legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto, but
shall not include office expenses or salaries of the Company's regular employees
not classified as loss adjusters.

Article VIII—Other Reinsurance

A.The Company shall maintain in force property per risk excess of loss
reinsurance, recoveries under which shall inure to the benefit of this Contract.

B.The Company shall be permitted to carry underlying property catastrophe excess
of loss reinsurance, recoveries under which shall inure solely to the benefit of
the Company and be entirely disregarded in applying all of the provisions of
this Contract.

Article IX—Loss Occurrence

A.The term "loss occurrence" shall mean the sum of all individual losses
directly occasioned by anyone disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of
anyone "loss occurrence" shall be limited to all individual losses sustained by
the Company occurring during any period of 168 consecutive hours arising out of
and directly occasioned by the same event, except that the term "loss
occurrence" shall be further defined as follows:

1.As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

2.As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.

3.As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in paragraph A of this Article) and fire
following directly occasioned by the earthquake, only those individual fire
losses which commence during the period of 168 consecutive hours may be included
in the Company's "loss occurrence."

5

--------------------------------------------------------------------------------



4.As regards "freeze," only individual losses directly occasioned by collapse,
breakage of glass and water damage (including, but not limited to, those caused
by bursting frozen pipes and tanks) may be included in the Company's "loss
occurrence."

5.As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within 150-mile radius of any one fixed point selected by the Company may be
included in the Company's "loss occurrence." However, an individual loss subject
to this subparagraph cannot be included in more than one "loss occurrence."



B.Except for those "loss occurrences," referred to in subparagraphs 1 and 2 of
paragraph A above, the Company may choose the date and time when any such period
of consecutive hours commences, provided that it is not earlier than the date
and time of the occurrence of the first recorded individual loss sustained by
the Company arising out of that disaster, accident or loss, and provided that
only one such period of 168 consecutive hours shall apply with respect to one
event.

C.As respects those "loss occurrences" referred to in subparagraphs 1 and 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more "loss occurrences," provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.

D.No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any "loss occurrence" claimed under the 168 hours
provision.

E.Any date change, including leap-year calculations, shall not in and of itself
be regarded as an event for purposes of this Contract.

1.This includes any loss, damage, cost, claim or expense, whether preventative,
remedial or otherwise, directly or indirectly arising out of or relating to:

a.The calculation, comparison, differentiation, sequencing or processing of data
involving a date change, including leap-year calculations, by any computer
system, hardware, program or software and/or any microchip, integrated circuit
or similar device in computer equipment or non-computer equipment, whether the
property of the insured or not; or

b.Any change, alteration or modification involving a date change, including leap
year calculations, to any such computer system, hardware, program or software or
any microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the insured or not.

This subparagraph shall apply regardless of any other cause or event that
contributes concurrently or in any sequence to the loss, damage, cost, claim or
expense.

However, this subparagraph shall not apply as respects physical damage occurring
at the insured's premises arising out of the perils covered under this Contract.

2.Notwithstanding subparagraph 1 above, this Contract shall not cover any costs
and expenses, whether preventative, remedial or otherwise, arising out of or
relating to change, alteration or modification of any computer system, hardware,
program or software or any microchip, integrated circuit or similar device in
computer or non-computer equipment, whether the property of the insured or not.

6

--------------------------------------------------------------------------------





F.Losses arising, directly or indirectly, out of:

1.Loss of, alteration of, or damage to;

or

2.A reduction in the functionality, availability or operation of

A computer system, hardware, program, software, data, information repository,
microchip, integrated circuit or similar device in computer equipment or
non-computer equipment, whether the property of the policyholder of the Company
or not, do not in and of themselves constitute an event unless arising out of
one or more of the following perils:

Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Article X—Loss Notices and Settlements

A.Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

B.All loss settlements made by the Company, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid, but no more than 10 days
in advance of the date of payment of claims) by the Company.

7

--------------------------------------------------------------------------------



Article XI—Salvage and Subrogation

        The Reinsurer shall be credited with salvage (i.e., reimbursement
obtained or recovery made by the Company, less the actual cost, excluding
salaries of officials and employees of the Company and sums paid to attorneys as
retainer, of obtaining such reimbursement or making such recovery) on account of
claims and settlements involving reinsurance hereunder. Salvage thereon shall
always be used to reimburse the excess carriers in the reverse order of their
priority according to their participation before being used in any way to
reimburse the Company for its primary loss. The Company hereby agrees to enforce
its rights to salvage or subrogation relating to any loss, a part of which loss
was sustained by the Reinsurer, and to prosecute all claims arising out of such
rights.

Article XII—Reinsurance Premium

A.As premium for each excess layer of reinsurance coverage provided by this
Contract, the Company shall pay the Reinsurer the greater of the following:

1.The amount, shown as "Minimum Premium" for that excess layer in Schedule A
attached hereto (or a pro rata portion of the Subscribing Reinsurer's share, in
the event that such Subscribing Reinsurer's share under any excess layer is
terminated prior to January 1, 2008); or

2.The percentage, shown as "Premium Rate" for that excess layer in Schedule A
attached hereto, of the Company's net earned premium for the term of this
Contract.

B.The Company shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as "Deposit Premium" for that excess layer in Schedule A
attached hereto, in four equal installments of the amount, shown as "Quarterly
Deposit Premium" for that excess layer in Schedule A attached hereto, on
January 1, April 1, July 1 and October 1 of 2007. In the event that a
Subscribing Reinsurer's share under any excess layer hereof is terminated prior
to January 1, 2008, no quarterly deposit installments for such layer(s) shall be
due to such Subscribing Reinsurer after the effective date of termination.

C.Within 60 days after the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer, computed in accordance with paragraph A, and
any additional premium due the Reinsurer or return premium due the Company for
each such excess layer shall be remitted promptly.


D."Net earned premium" as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract. For purposes of calculating net earned premium, 90.0% of
Homeowners Multiple Peril and 80.0% of Commercial Multiple Peril total basic
policy premium on indivisible premium policies shall be considered subject
premium.

Article XIII—Late Payments

A.The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

B.In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (BRMA 23A)
(hereinafter referred to as the "Intermediary") by the payment due date, the
party to whom payment is due may, by notifying the Intermediary in writing,
require the debtor party to pay, and the debtor party agrees to pay, an

8

--------------------------------------------------------------------------------



interest penalty on the amount past due calculated for each such payment on the
last business day of each month as follows:

1.The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

2.1/365ths of the six-month United States Treasury Bill rate as quoted in The
Wall Street Journal on the first business day of the month for which the
calculation is made; times

3.The amount past due, including accrued interest. It is agreed that interest
shall accumulate until payment of the original amount due plus interest
penalties have been received by the Intermediary.




C.The establishment of the due date shall, for purposes of this Article, be
determined as follows:

1.As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 business days after the date of transmittal
by the Intermediary of the initial billing for each such payment.

2.Any claim or loss payment due the Company hereunder shall be deemed due
30 business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 30
business days, interest will accrue on the payment or amount overdue in
accordance with paragraph B above, from the date the proof of loss or demand for
payment was transmitted to the Reinsurer.

3.As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Contract. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 30
business days following transmittal of written notification that the provisions
of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

D.Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

E.Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

Article XIV—Offset (BRMA 36C)

        The Company and the Reinsurer shall have the right to offset any balance
or amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may

9

--------------------------------------------------------------------------------




exercise such right any time whether the balances due are on account of premiums
or losses or otherwise.

Article XV—Access to Records (BRMA 1D)

        The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XVI—Net Retained Lines (BRMA 32E)

A.This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

B.The amount of the Reinsurer's liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XVII—Liability of the Reinsurer

A.The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company's policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.

B.Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVIII—Errors and Omissions (BRMA 14F)

        Inadvertent delays, errors or omissions made in connection with this
Contract or any transaction hereunder shall not relieve either party from any
liability which would have attached had such delay, error or omission not
occurred, provided always that such error or omission is rectified as soon as
possible after discovery.

Article XIX—Currency (BRMA 12A)

A.Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

B.Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XX—Taxes (BRMA SOB)

        In consideration of the terms under which this Contract is issued, the
Company will not claim a deduction in respect of the premium hereon when making
tax returns, other than income or profits tax returns, to any state or territory
of the United States of America or the District of Columbia.

10

--------------------------------------------------------------------------------




Article XXI—Federal Excise Tax

A.The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

B.In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXII—Unauthorized Reinsurers

A.If the Reinsurer is unauthorized in any state of the United States of America
or the District of Columbia, the Reinsurer agrees to fund its share of the
Company's ceded United States outstanding loss and loss adjustment expense
reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences) by:

1.Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

2.Escrow accounts for the benefit of the Company; and/or

3.Cash advances;

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

B.With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

1.To reimburse itself for the Reinsurer's share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

2.To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;

3.To fund a cash account in an amount equal to the Reinsurer's share of any
ceded outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences) funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;

4.To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of the Company's ceded outstanding loss and loss
adjustment expense

11

--------------------------------------------------------------------------------



reserves (including all case reserves plus any reasonable amount estimated to be
unreported from known loss occurrences), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for 8(1) or 8(3), or in the case of 8(2),
the actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn.

Article XXIII—Insolvency

A.In the event of the insolvency of one or both of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company:indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

B.Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

C.It is further understood and agreed that, in the event of the insolvency of
one or both of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXIV—Arbitration

A.As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
two Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association

12

--------------------------------------------------------------------------------



fails to appoint the Umpire within 30 days after it has been requested to do so,
either party may request a justice of a Court of general jurisdiction of the
state in which the arbitration is to be held to appoint the Umpire.

B.Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

C.If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

D.Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

E.Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.

Article XXV—Service of Suit (BRMA 49C)

        (Applicable if the Reinsurer is not domiciled in the United States of
America, and/or is not authorized in any State, Territory or District of the
United States where authorization is required by insurance regulatory
authorities)

A.It is agreed that in the event the Reinsurer fails to pay any amount claimed
to be due hereunder, the Reinsurer, at the request of the Company, will submit
to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.

B.Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXVI—Governing Law

        This Contract shall be governed by and construed in accordance with the
law of the Commonwealth of Massachusetts.

13

--------------------------------------------------------------------------------




Article XXVII—Agency Agreement

        If more than one reinsured company is named as a party to this Contract,
the first named company shall be deemed the agent of the other reinsured
companies for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVIII—Severability (BRMA 72E)

        If any provision of this Contract shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any state, such
provision shall be considered void in such state, but this shall not affect the
validity or enforceability of any other provision of this Contract or the
enforceability of such provision in any other jurisdiction.

Article XXIX—Intermediary (BRMA 23A)

        Benfield Inc. is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including but not
limited to notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through Benfield Inc.
Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed to constitute payment to the Company only to the extent that such
payments are actually received by the Company.

        In Witness Whereof, the Company by its duly authorized representative
has executed this Contract as of the date undermentioned at:
Boston, Massachusetts, this 2nd day of January in the year 2007

  /s/  EDWARD N. PATRICK, JR.      

--------------------------------------------------------------------------------

Safety Insurance Company
Safety Indemnity Insurance Company

14

--------------------------------------------------------------------------------



Schedule A
Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

 
  Second
Excess

--------------------------------------------------------------------------------

  Third
Excess

--------------------------------------------------------------------------------

  Fourth
Excess

--------------------------------------------------------------------------------

  Company's Retention   $ 30,000,000   $ 60,000,000   $ 250,000,000  
Reinsurer's Per Occurrence Limit
 
$
30,000,000
 
$
190,000,000
 
$
30,000,000
 
Reinsurer's Annual Limit
 
$
60,000,000
 
$
380,000,000
 
$
60,000,000
 
Minimum Premium
 
$
3,075,000
 
$
8,550,000
 
$
1,125,000
 
Premium Rate
 
 
2.514
%
 
6.990
%
 
0.920
%
Deposit Premium
 
$
3,075,000
 
$
8,550,000
 
$
1,125,000
 
Quarterly Deposit Premium
 
$
768,750
 
$
2,137,500
 
$
281,250
 

        The figures listed above for each excess layer shall apply to each
Subscribing Reinsurer in the percentage share for that excess layer as expressed
in its Interests and Liabilities Agreement attached hereto.

Nuclear Incident Exclusion Clause—Physical Damage—Reinsurance (U.S.A.)

1.This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

2.Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

I.Nuclear reactor power plants including all auxiliary property on the site, or

II.Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or

III.Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or

IV.Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

3.Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

(a)where Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or

--------------------------------------------------------------------------------



(b)where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.



4.Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

5.It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

6.The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.Reassured to be sole judge of what constitutes:

(a)substantial quantities, and

(b)the extent of installation, plant or site.

Note.—Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

(a)all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

(b)with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

Total Insured Value Exclusion Clause

        It is the mutual intention of the parties to exclude risks, other than
Offices, Hotels, Apartments, Hospitals, Educational Establishments and Public
Utilities (except Railroad Schedules), and Builders Risks on the above classes,
where at the time of cession, the Total Insured Value over all interests exceeds
$250,000,000. However, the Company shall be protected hereunder, subject to the
other terms and conditions of this Contract, if subsequent to cession being
made, the Company becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached; on
condition that the Company shall at the first opportunity, and certainly by next
anniversary of the original policy, exclude the risk in question.

        It is agreed that this mutual intention does not apply to Contingent
Business Interruption or to interests traditionally underwritten as Inland
Marine or to Stock and/or Contents written on a blanket basis except where the
Company is aware that the Total Insured Value of $250,000,000 is already
exceeded for buildings, machinery, equipment and direct use and occupancy at the
key location.

        It is understood and agreed that this Clause shall not apply hereunder
where the Company writes 100% of the risk.

--------------------------------------------------------------------------------



Terrorism Exclusion Clause

A.Notwithstanding any provision to the contrary within this Contract or any
addendum thereto, it is agreed that this Contract excludes loss, damage, cost or
expense directly or indirectly caused by, contributed to by, resulting from,
arising out of or in connection with any "act of terrorism," as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Extension Act of 2005 (together the "Terrorism Act"), on primary or excess
property and casualty insurance issued by the Company, regardless of any other
cause or event contributing concurrently or in any sequence to the loss.

B.Notwithstanding the above and subject otherwise to the terms, conditions and
limitations of this Contract, this Contract will pay actual loss or damage
caused by any act of terrorism which does not meet the definition of "insured
loss" set forth in the Terrorism Act or meets the definition of "insured loss"
as set forth in the Terrorism Act, but results in loss under a policy that is
not included in "property and casualty insurance" as defined in the Terrorism
Act, provided, in either case, (1) such loss or damage occurs in a line of
insurance otherwise covered by this Contract, and (2) in no event will this
Contract provide coverage for loss, damage, cost or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with biological, chemical, radioactive or nuclear explosion,
pollution, contamination and/or fire following thereon.

--------------------------------------------------------------------------------



Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

Second Excess Catastrophe Reinsurance

Reinsurers


--------------------------------------------------------------------------------

  Participations

--------------------------------------------------------------------------------

  American Agricultural Insurance Company   0.900 % Aspen Insurance Limited (for
and on behalf of Aspen Insurance UK Limited)   1.000   Catlin Insurance Company
Ltd.   1.500   DaVinci Reinsurance Ltd.   2.000   Endurance Specialty Insurance
Ltd.   3.500   Folksamerica Reinsurance Company   2.000   Hannover Re (Bermuda),
Ltd.   6.500   Harbor Point Re Limited   1.500   Mapfre Re Compania de
Reaseguros, S.A.   0.500   Montpelier Reinsurance Limited   5.000   Munich
Reinsurance America, Inc.   3.000   Odyssey America Reinsurance Corporation  
3.000   Partner Reinsurance Company Ltd.   2.700   Platinum Underwriters
Bermuda, Ltd.   4.500   aBE Reinsurance Corporation   0.250   Renaissance
Reinsurance, Ltd.   4.000   Swiss Re Underwriters Agency, Inc. (for Swiss
Reinsurance America Corporation)   5.648   XL Re Ltd   6.000  
Through Benfield Limited (Placement Only)
 
 
  Amlin Bermuda Limited   1.000   AXA RE   0.250  
Through Benfield Limited
 
 
  Lloyd's Underwriters Per Signing Schedule   26.952  
Total
 
81.700% part of 100% share in the interests and liabilities of the "Reinsurer"
 

--------------------------------------------------------------------------------



Third Excess Catastrophe Reinsurance

Reinsurers


--------------------------------------------------------------------------------

  Participations

--------------------------------------------------------------------------------

  American Agricultural Insurance Company   0.900 % Aspen Insurance Limited (for
and on behalf of Aspen Insurance UK Limited)   1.000   Catlin Insurance Company
Ltd.   1.500   DaVinci Reinsurance Ltd.   2.000   Endurance Specialty Insurance
Ltd.   3.500   Folksamerica Reinsurance Company   2.000   Hannover Re (Bermuda),
Ltd.   6.500   Harbor Point Re Limited   1.500   Mapfre Re Compania de
Reaseguros, S.A.   0.500   Montpelier Reinsurance Limited   5.000   Munich
Reinsurance America, Inc.   3.000   Odyssey America Reinsurance Corporation  
3.000   Partner Reinsurance Company Ltd.   2.700   Platinum Underwriters
Bermuda, Ltd.   4.500   aBE Reinsurance Corporation   0.250   Renaissance
Reinsurance, Ltd.   4.000   Swiss Re Underwriters Agency, Inc. (for Swiss
Reinsurance America Corporation)   5.648   XL Re Ltd   6.000  
Through Benfield Limited (Placement Only)
 
 
  Amlin Bermuda Limited   1.000   AXARE   0.250  
Through Benfield Limited
 
 
  Lloyd's Underwriters Per Signing Schedule   26.952  
Total
 
81.700% part of 100% share in the interests and liabilities of the "Reinsurer"
 

--------------------------------------------------------------------------------



Fourth Excess Catastrophe Reinsurance

Reinsurers


--------------------------------------------------------------------------------

  Participations

--------------------------------------------------------------------------------

  Catlin Insurance Company Ltd.   1.000 % DaVinci Reinsurance Ltd.   1.700  
Endurance Specialty Insurance Ltd.   5.000   Harbor Point Re Limited   1.500  
Montpelier Reinsurance Limited   3.000   Munich Reinsurance America, Inc.  
2.000   Odyssey America Reinsurance Corporation   2.000   Partner Reinsurance
Company Ltd.   1.600   Platinum Underwriters Bermuda, Ltd.   3.000   Renaissance
Reinsurance, Ltd.   3.300   Swiss Re Underwriters Agency, Inc. (for Swiss
Reinsurance America Corporation)   5.000   XL Re Ltd   4.000  
Through Benfield Limited
 
 
  Lloyd's Underwriters Per Signing Schedule   14.400  
Total
 
47.500% part of 100% share in the interests and liabilities of the "Reinsurer"
 

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

American Agricultural Insurance Company
Indianapolis, Indiana
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007
issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

0.900 %> of the Second Excess Catastrophe Reinsurance 0.900 % of the Third
Excess Catastrophe Reinsurance 0 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Columbus, Ohio, this 24th day of January in the year 2007.

    /s/ Virgil R. Maxwell

--------------------------------------------------------------------------------

American Agricultural Insurance Company
Virgil R. Maxwell
Vice President—Domestic Underwriting

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Aspen Insurance UK Limited
London, England
by
Aspen Insurance Limited
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

1.000%   of the Second Excess Catastrophe Reinsurance 1.000%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 8th day of February in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Aspen Insurance Limited
(for and on behalf of Aspen Insurance UK Limited)

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Amlin Bermuda Limited
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

1.000%   of the Second Excess Catastrophe Reinsurance 1.000%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 26th day of March in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Amlin Bermuda Limited

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

AXA RE
Paris, France
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

0.250%   of the Second Excess Catastrophe Reinsurance 0.250%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Paris, France, this 14th day of March in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

AXA RE

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Catlin Insurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

1.500%   of the Second Excess Catastrophe Reinsurance 1.500%   of the Third
Excess Catastrophe Reinsurance 1.000%   of the Fourth Excess Catastrophe
Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 31st day of January in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Caitlin Insurance Company Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

DaVinci Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

2.000%   of the Second Excess Catastrophe Reinsurance 2.000%   of the Third
Excess Catastrophe Reinsurance 1.700%   of the Fourth Excess Catastrophe
Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 1st day of February in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

DaVinci Reinsurance Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Endurance Specialty Insurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

3.500%   of the Second Excess Catastrophe Reinsurance 3.500%   of the Third
Excess Catastrophe Reinsurance 5.000%   of the Fourth Excess Catastrophe
Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 21st day of March in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Endurance Specialty Insurance Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Folksamerica Reinsurance Company
New York, New York
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

2.000%   of the Second Excess Catastrophe Reinsurance 2.000%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this 23rd day of March in the year 2007.

    /s/ Kevin L. McCune

--------------------------------------------------------------------------------

Folksamerica Reinsurance Company

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Hannover Re (Bermuda), Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

6.500%   of the Second Excess Catastrophe Reinsurance 7.000%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 24th day of January in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Hannover Re (Bermuda), Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Harbor Point Re Limited
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

1.500%   of the Second Excess Catastrophe Reinsurance 1.500%   of the Third
Excess Catastrophe Reinsurance 1.500%   of the Fourth Excess Catastrophe
Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 29th day of January in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Harbor Point Re Limited

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Mapfre Re Compania de Reaseguros, S.A.
Madrid, Spain
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

0.500%   of the Second Excess Catastrophe Reinsurance 0.500%   of the Third
Excess Catastrophe Reinsurance 0%   of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Madrid, Spain, this 2nd day of February in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Mapfre Re Compania de Reaseguros, S.A.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Montpelier Reinsurance Limited
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

5.000 % of the Second Excess Catastrophe Reinsurance 5.000 % of the Third Excess
Catastrophe Reinsurance 3.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 31st day of January in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Montpelier Reinsurance Limited

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Munich Reinsurance America, Inc.
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

3.000 % of the Second Excess Catastrophe Reinsurance 3.000 % of the Third Excess
Catastrophe Reinsurance 2.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Princeton, New Jersey, this 2nd day of February in the year 2007 .

    /s/ [Illegible]

--------------------------------------------------------------------------------

Munich Reinsurance America, Inc.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Odyssey America Reinsurance Corporation
Stamford, Connecticut
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

3.000 % of the Second Excess Catastrophe Reinsurance 3.000 % of the Third Excess
Catastrophe Reinsurance 2.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Stamford, Connnecticut, this 25th day of January in the year 2007.

    /s/ Gregory Valenti

--------------------------------------------------------------------------------

Odyssey America Reinsurance Corporation

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Partner Reinsurance Company Ltd.
Pembroke, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

2.700 % of the Second Excess Catastrophe Reinsurance 2.700 % of the Third Excess
Catastrophe Reinsurance 1.600 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Pembroke, Bermuda, this 25th day of January in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Partner Reinsurance Company Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Platinum Underwriters Bermuda, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

4.500 % of the Second Excess Catastrophe Reinsurance 4.500 % of the Third Excess
Catastrophe Reinsurance 3.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 6th day of February in the year 2007.

    /s/ Chris Caponigro

--------------------------------------------------------------------------------

Platinum Underwriters Bermuda, Ltd.
By: Chris Caponigro
Vice President, Underwriter

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

QBE Reinsurance Corporation
Philadelphia, Pennsylvania
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

0.250 % of the Second Excess Catastrophe Reinsurance 0.250 % of the Third Excess
Catastrophe Reinsurance 0 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this 1st day of February in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

QBE Reinsurance Corporation

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Renaissance Reinsurance, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

4.000 % of the Second Excess Catastrophe Reinsurance 4.000 % of the Third Excess
Catastrophe Reinsurance 3.300 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 1st day of February in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

Renaissance Reinsurance, Ltd.

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Swiss Reinsurance America Corporation
Armonk, New York
through
Swiss Re Underwriters Agency, Inc.
Calabasas, California
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

5.648 % of the Second Excess Catastrophe Reinsurance 6.315 % of the Third Excess
Catastrophe Reinsurance 5.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Calabasas, California, this 12th day of February in the year 2007.

    /s/ [Unintelligible]

--------------------------------------------------------------------------------

Swiss Re Underwriters Agency, Inc.
(for Swiss Reinsurance America Corporation)

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

XL Re Ltd
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

6.000 % of the Second Excess Catastrophe Reinsurance 6.000 % of the Third Excess
Catastrophe Reinsurance 4.000 % of the Fourth Excess Catastrophe Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurer's share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Hamilton, Bermuda, this 8th day of March in the year 2007.

    /s/ [Illegible]

--------------------------------------------------------------------------------

XL Re Ltd

--------------------------------------------------------------------------------



Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's
shown in the Signing Schedules attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
and
Safety Indemnity Insurance Company
both of Boston, Massachusetts

        The Subscribing Reinsurer hereby accepts the following percentage shares
in the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:

26.952 % of the Second Excess Catastrophe Reinsurance 24.885 % of the Third
Excess Catastrophe Reinsurance 14.400 % of the Fourth Excess Catastrophe
Reinsurance

        This Agreement shall become effective at 12:01 a.m., Eastern Standard
Time, January 1, 2007, and shall continue in force until 12:01 a.m., Eastern
Standard Time, January 1, 2008, unless earlier terminated in accordance with the
provisions of the attached Contract.

        The Subscribing Reinsurers share in the attached Contract shall be
separate and apart from the shares of the other reinsurers, and shall not be
joint with the shares of the other reinsurers, it being understood that the
Subscribing Reinsurer shall in no event participate in the interests and
liabilities of the other reinsurers.

        In any action, suit or proceeding to enforce the Subscribing Reinsurers
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

        Signed for and on behalf of the Subscribing Reinsurer in the Signing
Schedules attached hereto.

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

BUREAU REFERENCE   61558 22/01/07   BROKER NUMBER        1108
PROPORTION
%
 
SYNDICATE
 
UNDERWRITER'S
REFERENCE 6.6970   2001   CAC0740207AG 3.2410   2003   AF4000121476 3.2410  
1414   XC07AB026D6X 1.2960   2010   N07A0500A001 3.2410   958   BVXAXNEN5121
3.2410   2003   AF4000121283 0.4860   609   XP1CCVX07AXX 3.4027   2791  
X1107CGOO050 1.4583   2791   X1107NX02481 0.6480   1301   11400207AA
TOTAL LINE
 
No. OF SYNDICATES
 
  26.9520   10    
THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2007
YEAR OF ACCOUNT

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
as defined in the above captioned Contract

Contract Number: B 1108 2006 S3P1126

Second Excess Catastrophe Reinsurance

Now Know Ye that We the Underwriters, Members of the Syndicates whose definitive
number in the after-mentioned List of underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrator, and in respect of the
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
or liability as herein provided, such payment to be made after such loss, damage
or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Member of Lloyd's referred to above show their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of the policy, bears the number specified in the attached Table and is available
for inspection at Lloyd's Policy Signing Office by the Assured or his or their
representatives and a true copy of the material parts of the said List certified
by the General Manager of Lloyd's Policy Signing Office will be furnished to the
Assured on application.

In Witness whereof the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.

    LLOYD'S POLICY SIGNING OFFICE     /s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

General Manager

Definitive Numbers of Syndicates and Amount, Percentage
for Proportion of the Total Sum insured hereunder shared
between the Members of those Syndicates.

SEVERAL LIABILITY NOTICE
The subscribing reinsurers' obligations under contracts
of reinsurance to which they subscribe are several and


--------------------------------------------------------------------------------



not joint and are limited solely to the extent of their
individual subscriptions. The subscribing reinsurers are
not responsible for the subscription of any cosubscribing
reinsurer who for any reason does not
satisfy all or part of its obligations.
LSWIOOI (Reinsurance) 08/94

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

BUREAU REFERENCE   61562 22/01/07   BROKER NUMBER        1108
PROPORTION
%
 
SYNDICATE
 
UNDERWRITER'S
REFERENCE 6.031   2001   CAC0740307FG 4.055   2003   AFOOO0121477 4.055   1414  
XC07AB027N6X 2.128   2791   X1107LG01147 0.912   2791   X1107PX02482 1.014  
2010   N07A0510A001 3.244   958   BVXAXNEN5828 1.622   2003   AFOOO0121284 0.405
  609   XP1CCVY07AXX 0.811   2007   RG40707ACSA7 0.608   1301   11400207AB
TOTAL LINE
 
No. OF SYNDICATES
 
  24.885   11    
THE LIST OF UNDERWRITING MEMBERS
OF LLOYDS IS IN RESPECT OF 2007
YEAR OF ACCOUNT

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
as defined in the above captioned Contract

Contract Number: B 1108 2006 S3P1126

Second Excess Catastrophe Reinsurance

Now Know Ye that We the Underwriters, Members of the Syndicates whose definitive
number in the after-mentioned List of underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrator, and in respect of the
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
or liability as herein provided, such payment to be made after such loss, damage
or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Member of Lloyd's referred to above show their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of the policy, bears the number specified in the attached Table and is available
for inspection at Lloyd's Policy Signing Office by the Assured or his or their
representatives and a true copy of the material parts of the said List certified
by the General Manager of Lloyd's Policy Signing Office will be furnished to the
Assured on application.

In Witness whereof the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.

    LLOYD'S POLICY SIGNING OFFICE     /s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

General Manager

Definitive Numbers of Syndicates and Amount, Percentage
for Proportion of the Total Sum insured hereunder shared
between the Members of those Syndicates.

SEVERAL LIABILITY NOTICE
The subscribing reinsurers' obligations under contracts


--------------------------------------------------------------------------------



of reinsurance to which they subscribe are several and
not joint and are limited solely to the extent of their
individual subscriptions. The subscribing reinsurers are
not responsible for the subscription of any cosubscribing
reinsurer who for any reason does not
satisfy all or part of its obligations.
LSWIOOI (Reinsurance) 08/94

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

BUREAU REFERENCE   61566 22/01/07   BROKER NUMBER        1108
PROPORTION
%
 
SYNDICATE
 
UNDERWRITER'S
REFERENCE 4.0000   2003   AF1000122666 2.6670   1414   XC07CQ225F1X 1.8670  
2003   AF7000122689 0.5330   1301   11400207AC 3.7331   2791   X1107RG02483
1.5999   2791   X1107TX02484
TOTAL LINE
 
No. OF SYNDICATES
 
  14.4000   6    
THE LIST OF UNDERWRITING MEMBERS
OF LLOYD'S IS IN RESPECT OF 2007
YEAR OF ACCOUNT

--------------------------------------------------------------------------------



Signing Schedule

attaching to and forming part of the

Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd's

with respect to the

Excess Catastrophe
Reinsurance Contract
Effective: January 1, 2007

issued to and duly executed by

Safety Insurance Company
as defined in the above captioned Contract

Contract Number: B 1108 2006 S3P1126

Second Excess Catastrophe Reinsurance

Now Know Ye that We the Underwriters, Members of the Syndicates whose definitive
number in the after-mentioned List of underwriting Members of Lloyd's are set
out in the attached Table, hereby bind ourselves each for his own part and not
one for another, our Executors and Administrator, and in respect of the
proportion only, to pay or make good to the Assured or to the Assured's
Executors or Administrators or to indemnify him or them against all such loss,
or liability as herein provided, such payment to be made after such loss, damage
or liability is proved and the due proportion for which each of us, the
Underwriters, is liable shall be ascertained by reference to his share, as shown
in the said List, of the Amount, Percentage or Proportion of the total sum
insured hereunder which is in the Table set opposite the definitive number of
the Syndicate of which such Underwriter is a Member AND FURTHER THAT the List of
Underwriting Member of Lloyd's referred to above show their respective
Syndicates and Shares therein, is deemed to be incorporated in and to form part
of the policy, bears the number specified in the attached Table and is available
for inspection at Lloyd's Policy Signing Office by the Assured or his or their
representatives and a true copy of the material parts of the said List certified
by the General Manager of Lloyd's Policy Signing Office will be furnished to the
Assured on application.

In Witness whereof the General Manager of Lloyd's Policy Signing Office has
subscribed his name on behalf of each of us.

    LLOYD'S POLICY SIGNING OFFICE     /s/  [ILLEGIBLE]      

--------------------------------------------------------------------------------

General Manager

Definitive Numbers of Syndicates and Amount, Percentage
for Proportion of the Total Sum insured hereunder shared
between the Members of those Syndicates.

SEVERAL LIABILITY NOTICE
The subscribing reinsurers' obligations under contracts
of reinsurance to which they subscribe are several and


--------------------------------------------------------------------------------



not joint and are limited solely to the extent of their
individual subscriptions. The subscribing reinsurers are
not responsible for the subscription of any cosubscribing
reinsurer who for any reason does not
satisfy all or part of its obligations.
LSWIOOI (Reinsurance) 08/94

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Table of Contents
